Case 8:16-cv-01709-VMC-JSS Document 53 Filed 02/12/21 Page 1 of 2 PageID 420




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ARSALAN TOUFIGHJOU,

      Plaintiff,

v.                                                  Case No: 8:16-cv-1709-VMC-JSS

RACHEL TRITSCHLER and
(GARNISHEE) WELLS FARGO
BANK, N.A.,

      Defendants.
___________________________________/

                          ORDER IN GARNISHMENT

      THIS MATTER is before the Court on the Parties’ Motion for Entry of Agreed

Order in Garnishment (Dkt. 52) and Stipulation for Order in Garnishment (Dkt. 52-

1). Upon consideration of the Motion and Stipulation, the Court GRANTS the

Motion and Orders the following.

       IT IS HEREUPON ORDERED:

      1. That Garnishee, WELLS FARGO BANK, N.A., shall disburse to Plaintiff

the sum of $35,856.39 from the funds being held in Defendant’s bank account to satisfy

the judgment in the above-styled cause as well as the Final Judgment in the case of

Arsalan Toufighjou v. Rachel Leigh Tritschler; In the Superior Court of Justice,

Ontario; Case No.: FS-16-050148-00.

      2. Garnishee is directed to disburse the amount of $35,856.39 funds to counsel

for Plaintiff and said payment should be made payable to Allison L. Friedman, P.A.,
Case 8:16-cv-01709-VMC-JSS Document 53 Filed 02/12/21 Page 2 of 2 PageID 421




Trust Account and mailed to 20533 Biscayne Blvd., Suite 4-435, Aventura, Florida

33180.

         3. Garnishee is directed to release the balance of garnished funds of $15,856.39,

forthwith, to Defendant.

         4. That upon payment of the amount stated in paragraphs 2 hereof, the Writ of

Garnishment shall be and is hereby dissolved and Garnishee is discharged from all

liability thereunder.

         5. That within seven (7) days of receipt of payment, Plaintiff shall file a

Satisfaction of Final Judgment for the Final Judgment entered in the above-styled

cause.

         6. Plaintiff’s counsel shall hold $10,000.00 in trust until such time as the

Canadian judgment dated July 18, 2017 in the case of Arsalan Toufighjou v. Rachel

Leigh Tritschler; In the Superior Court of Justice, Ontario; Case No.: FS-16-050148-

00, is satisfied and documentary proof is provided to Defendant.

         DONE and ORDERED in Tampa, Florida, on February 12, 2021.




Copies furnished to:
Counsel of Record




                                            -2-
